Case 1:19-cv-21658-KMW Document 77 Entered on FLSD Docket 02/06/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 19-21658-Civ-WILLIAMS/TORRES

  GISELE ROTH SAIZ WENDEL,

                     Plaintiff,

  v.

  INTERNATIONAL REAL ESTATE.
  NEWS, LLC and DAVID BASCH,

                    Defendants.
  _____________________________________/

  DAVID BASCH,

                     Defendant/Third-Party Plaintiff,

  v.

  DAVID FARRON,

                     Third-Party Defendant.

  _____________________________________/


                   REPORT AND RECOMMENDATION ON
              THIRD-PARTY DEFENDANT’S MOTION TO DISMISS

        This matter is before the Court on David Farron’s (“Third-Party Defendant” or

  “Farron”) motion to dismiss without prejudice David Basch’s (Third-Party Plaintiff”

  or “Basch”) third-party complaint. [D.E. 44]. Third-Party Plaintiff filed a response

  to the motion on November 4, 2019. [D.E. 46]. Third-Party Defendant then filed his

  reply on November 12, 2019. [D.E.48]. Judge Williams referred the motion for

  disposition to the undersigned Magistrate on October 22, 2019. [D.E. 45]. Following
                                           1
Case 1:19-cv-21658-KMW Document 77 Entered on FLSD Docket 02/06/2020 Page 2 of 7



  our review of the parties’ briefing materials and the relevant governing authorities,

  Third-Party Defendant’s motion should be DENIED.

                                    I. BACKGROUND

        This case began on April 29, 2019 by Gisele Roth Saiz Wendel (“Plaintiff” or

  “Wendel”) filing a complaint against Basch and the company International Real

  Estate.News, LLC (“IREN”) for back pay under the Fair Labor Standards Act

  (“FLSA”) and Florida law. [D.E. 1]. On August 15, 2019, the Court entered a final

  default judgment in favor of Plaintiff against IREN; the action against Basch is still

  pending. [D.E. 32].

        Basch filed his third-party complaint on August 13, 2019 against Farron

  asserting a claim for common law indemnification for the claims brought against him

  by Plaintiff. [D.E. 31]. In the same complaint, Basch also included a counterclaim

  against Plaintiff for abuse of process. Id. Plaintiff filed a motion to dismiss Basch’s

  counterclaim on August 27, 2019, [D.E. 34]; and an order granting the motion to

  dismiss and adopting a Report and Recommendation by the undersigned Magistrate

  was entered on November 21, 2019. [D.E. 50].

        In Basch’s third-party complaint, he states that each of Basch and Farron

  owned 47.5% of IREN, and Clodes Basch (“Clodes”), Basch’s former wife, owned 5%.

  [D.E. 31]. Since IREN’s formation and at all relevant times, Farron controlled and

  managed IREN’s business, finances, and operations, including handling all

  employment issues. Id.




                                            2
Case 1:19-cv-21658-KMW Document 77 Entered on FLSD Docket 02/06/2020 Page 3 of 7



        An initial project of IREN was to create a website that would provide

  information on condominium prices per square foot on “crawlers.” Id. Clodes knew

  that Wendel and her husband were capable of building websites and introduced them

  to Farron. Id. Because IREN was a new company with little capital and no revenue,

  Farron suggested to Basch that Clodes and her husband be made 2% partners in

  IREN in exchange for building the website. Id. However, by August of 2018, IREN

  was out of money, so Farron told Basch that he could not pay Wendel for her services.

  This is the last information Basch knew about Wendel’s employment relationship

  with IREN. Id.

        Basch later found out that Farron and Wendel’s husband were using IREN

  resources to operate a new company they started. Id. Farron then offered to sell his

  interest in IREN to Basch and Clodes for $1. Id. In connection with this offer, Farron

  had Wendel invoice IREN for her unpaid services of creating the website, which

  totaled $99,477.61. Id. After failing to reach an agreement to buy Farron’s share of

  IREN, Basch and Farron discussed dissolving IREN for several months.               Id.

  Eventually, Basch filed a state court action, against Farron and others involved in

  using IREN’s resources, to judicially dissolve IREN. Id.

        Farron filed the pending motion to dismiss on October 21, 2019. [D.E. 44].

  Farron claims that the third-party complaint should be dismissed without prejudice

  because Clodes is a necessary party to Basch’s third-party complaint and thus the

  third-party complaint must be amended to join Clodes pursuant to Federal Rule of

  Civil Procedure 19.

                                            3
Case 1:19-cv-21658-KMW Document 77 Entered on FLSD Docket 02/06/2020 Page 4 of 7



                       II.    APPLICABLE PRINCIPLES AND LAW

        In ruling on a motion to dismiss, the Court must view the complaint in the

  light most favorable to the non-moving party. See, e.g., Jackson v. Okaloosa Cnty.,

  Fla., 21 F.3d 1531, 1534 (11th Cir. 1994). Rule 12(b)(7) provides that a complaint

  should be dismissed upon a plaintiff's “failure to join a party under Rule 19.”

        Rule 19 sets forth a two-step analysis in deciding whether to dismiss an action

  for failure to join an absent party. See Molinos Valle del Cibao v. Lama, 633 F.3d

  1330, 1344 (11th Cir. 2011). First, a court must determine whether an absent party

  is required in the case under Rule 19(a). See id. A party is required if “in [the]

  person’s absence, the court cannot accord complete relief among existing

  parties.” Fed. R. Civ. P. 19(a)(1)(A); see also Combe v. Flocar Inv. Group Corp., 977

  F. Supp. 2d 1301, 1305 (S.D. Fla. 2013) (finding that additional parties that may have

  some liability in the action are not required to be joined if the court can still provide

  complete relief). A party is also required if the party has an interest in the action and

  resolution of the action may either “as a practical matter impair or impede the

  person’s ability to protect the interest” or “leave an existing party subject to a

  substantial   risk   of    incurring   double,   multiple,   or   otherwise   inconsistent

  obligations.” Fed. R. Civ. P. 19(a)(1)(B). This question has been commonly analyzed

  as whether the non-joined party is “necessary.”

        Second, for all such necessary parties, a court determines whether the Rule

  19(b) factors permit the litigation to continue if the party cannot be joined, or instead

  whether they are indispensable. Focus on the Family v. Pinellas Suncoast Transit

                                               4
Case 1:19-cv-21658-KMW Document 77 Entered on FLSD Docket 02/06/2020 Page 5 of 7



  Auth., 344 F.3d 1263, 1280 (11th Cir. 2003). The burden is on the moving party to

  establish that an absent party is required to be joined to an action. See West

  Peninsular Title Co. v. Palm Beach Cnty., 41 F.3d 1490, 1492 (11th Cir. 1995).

                                    III.   ANALYSIS

        Farron’s motion is devoid of any analysis; he does nothing more than parrot

  the language of Rule 19(a) in support of his argument. Farron only maintains that

  Clodes must be joined to Basch’s action because Clodes owned 5% of IREN, she was

  allegedly intimately involved in the management of IREN’s activities, 1 and she

  established the business relationship between IREN and Wendel. Farron has made

  no showing that complete relief is impossible absent the joinder of Clodes nor has

  Farron demonstrated that Clodes has an interest in this action such that continuation

  of this case would expose Farron to a risk of incurring double or inconsistent

  obligations.   Accordingly, Farron has not met his burden of demonstrating that

  Wendel is a necessary party who should be joined under Rule 19(a).

        Even if Clodes was involved with some management decisions regarding

  Wendel, as Farron alleges, a corporate officer with operational control of a company

  is an employer along with the corporation, jointly and severally liable under the

  FLSA for unpaid wages. See, e.g., Patel v. Wargo, 803 F.2d 632, 637-38 (11th Cir.

  1986). Because Wendel has stated a claim against Basch individually and IREN, and


  1      Farron attempts to show this by providing (1) text messages where Clodes
  gives input on when to pay employees, (2) her email signature for IREN where she
  uses the title “coo” (an acronym for Chief Operating Officer), and (3) text messages
  between Farron and Clodes where Clodes is checking in on the progress of Wendel’s
  website services and Wendel’s employment immigration status.
                                            5
Case 1:19-cv-21658-KMW Document 77 Entered on FLSD Docket 02/06/2020 Page 6 of 7



  the FLSA provides for joint and several liability, Clodes is not a necessary party that

  should be joined under 19(a). See DeWitt v. Daley, 336 B.R. 552, 556 (S.D. Fla. 2006)

  (finding that the company was not a necessary party when the company’s manager

  that hired and supervised the plaintiffs was a party to the FLSA action). Wendel can

  obtain complete relief from Basch without making Clodes a party to the case. The

  fact that Basch or Farron may then have a claim for indemnification against Clodes

  is of no consequence. The “complete relief” provision of 19(a) “does not concern any

  subsequent relief via contribution or indemnification for which the absent party

  might later be responsible.” Id.

        Moreover, Clodes ownership of 5% of IREN and her role in introducing Wendel

  to Farron is of no consequence. In the Eleventh Circuit, to be personally liable for

  FLSA violations, “an officer must either be involved in the day-to-day operation or

  have some direct responsibility for the supervision of the employee.” Patel, 803 F.2d

  at 638. Farron alludes to some circumstantial evidence that Clodes may have been

  involved in some employment decisions regarding Wendel, which evidence falls well

  below the standard needed to dismiss Basch’s third-party complaint.

        Therefore, the Court concludes that Clodes is not a party who should be joined

  under Rule 19(a). Because the Court finds that Clodes should not be joined under

  19(a), it need not determine whether Clodes would be indispensable under




                                            6
Case 1:19-cv-21658-KMW Document 77 Entered on FLSD Docket 02/06/2020 Page 7 of 7



  19(b). See Focus on the Family, 344 F.3d at 1279. 2 Thus, Farron’s motion to dismiss

  for failure to join a necessary party should be DENIED.

                                    IV.    CONCLUSION

        For the reasons stated above, it is hereby RECOMMENDED that Third-Party

  Defendant’s motion to dismiss be DENIED.

        Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties have

  fourteen (14) days from service of this Report and Recommendation within which to

  file written objections, if any, with the District Judge. Failure to timely file objections

  shall bar the parties from de novo determination by the District Judge of any factual

  or legal issue covered in the Report and shall bar the parties from challenging on

  appeal the District Judge’s Order based on any unobjected-to factual or legal

  conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g.,

  Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Social

  Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

        DONE AND SUBMITTED in Chambers at Miami, Florida this 6th day of

  February, 2020.

                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




  2      In addition, Farron makes no argument that Clodes cannot be joined to the
  third-party complaint.

                                              7
